BLAND, P. J.
A guardian of an insane person is not the personal representative of such person, but is a stationary trustee having no principal whom he can bind by his contracts. His authority to bind the assets *59in Ms hands is restricted by the statutes under which he was appointed and authorized to act. Yeakle v. Priest, 61 Mo. App. (St. L.) l. c. 50; Nichols v. Reyburn, 55 Mo. App. (St. L.) 1.
Legal services are not infrequently necessary for the protection of the assets of an estate in the hands of an administrator or guardian, and when this is the case, it has been repeatedly held in this State that such services are for the benefit of the estate, and that the attorney who rendered them may look to the trustee for his fee, or may present Ms claim to the probate court and that that court has jurisdiction to allow the fee as a charge directly against the assets of the estate, as expense of the administration. Powell v. Powell, 23 Mo. App. (K. C.) 365; State ex rel. v. Walsh, 67 Mo. App. (K. C.) 348; Nichols v. Reyburn and Yeakle v. Priest, supra.
There is nothing in the agreed statement of facts tending to show that the professional services rendered by the plaintiff were necessary, to preserve the assets of the estate, or were at all beneficial to the estate; on the contrary the admission that Hildebrand, the former guardian who employed plaintiff, dismissed the suit, raises the inference that plaintiff’s services were not necessary or beneficial, but on the contrary were detrimental to the estate, as the suit which he brought resulted only in a bill of costs chargeable to the estate. In such circumstances the attorney must look to the trustee who employed him and who is primarily liable for his fee. The estate can never be charged with attorney’s fees rendered on the employment of an administrator or guardian, unless it is made to appear affirmatively, that the services were necessary, or were of benefit to the estate.
The agreed statement of facts is insufficient to support the judgment rendered or to authorize any judgment against the estate, hence the judgment is reversed.
Reyburn and Gobcle, JJ., concur.